[Cite as State v. Vasquez, 2021-Ohio-3453.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      29858

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
FRANCISCO VASQUEZ                                     COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 18 03 0989

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2021



        CARR, Judge.

        {¶1}     Defendant-Appellant Francisco Vasquez appeals from the judgment of the

Summit County Court of Common Pleas. This Court affirms.

                                                 I.

        {¶2}     Following the sexual assault of his biological daughter, Vasquez “was indicted on

seven counts of rape, seven counts of sexual battery, and seven counts of gross sexual

imposition. He eventually pled guilty to five counts of sexual battery, all amended down to

felonies of the third degree, and the remaining counts were dismissed. The trial court ordered a

pre-sentence investigation report (“PSI”), victim impact statement, and psychosexual evaluation

to be prepared. The court later sentenced [] Vasquez to five years in prison for each of the five

counts and ordered those sentences to be served consecutively to each other, for a grand total of

twenty-five years in prison.” State v. Vasquez, 9th Dist. Summit No. 29422, 2019-Ohio-5406, ¶

3.
                                                  2


        {¶3}     Vasquez appealed, raising two assignments of error related to his sentence. Id. at

¶ 4. Upon noting that several documents, including the PSI, were not part of the appellate

record, this Court presumed regularity in the proceedings and affirmed Vasquez’s convictions.

Id. at ¶ 7-10.

        {¶4}     In August 2020, Vasquez filed a motion to disclose the PSI. Vasquez argued that

he would be pursuing post-conviction relief pursuant to R.C. 2953.21 and Crim.R. 35 once all

the evidence and documents were obtained and reviewed. In so doing, he noted that this Court

affirmed his convictions based in part on the lack of the PSI in the appellate record, thereby

demonstrating appellate counsel’s ineffective representation.          Vasquez asserted that R.C.

2951.03 authorized the review of the PSI. The State opposed the motion maintaining that

nothing in the Revised Code authorized the requested relief and that Vasquez’s claim of

ineffective assistance of appellate counsel would not be properly raised in a post-conviction

relief petition. On September 17, 2020, the trial court denied Vasquez’s motion concluding that

claims of ineffectiveness of appellate counsel were not cognizable in post-conviction relief

proceedings. Additionally, the trial court stated that Vasquez failed to point to any provision of

the Revised Code that authorized the trial court to release the PSI.

        {¶5}     Vasquez has appealed, raising a single assignment of error for our review.

                                                 II.

                                   ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED WHEN IT DENIED MR. VASQUEZ’S MOTION
        TO DISCLOSE THE PRESENTENCING INVESTIGATION REPORT TO HIS
        NEW COUNSEL FOR PURPOSES OF POST-CONVICTION RELIEF.
                                                 3


       {¶6}    Vasquez argues in his sole assignment of error that the trial court erred in denying

his motion to disclose the PSI. Vasquez maintains he intends to use the PSI in a future petition

for post-conviction relief.

       {¶7}    As noted by the Supreme Court, R.C. 2951.03 permits access to the PSI in certain

circumstances. State v. Johnson, 138 Ohio St.3d 282, 2014-Ohio-770, ¶ 9. “Specifically, R.C.

2951.03(B)(1) provides that ‘the court, at a reasonable time before imposing sentence, shall

permit the defendant or the defendant’s counsel to read the report,’ with some exceptions.

Moreover, pursuant to R.C. 2951.03(B)(2), ‘[p]rior to sentencing, the court shall permit the

defendant and the defendant’s counsel to comment on the presentence investigation report and,

in its discretion, may permit the defendant and the defendant’s counsel to introduce testimony or

other information that relates to any alleged factual inaccuracy contained in the report.’”

Johnson at ¶ 9.

       {¶8}    “R.C. 2951.03(D)(1) provides that the contents of a presentence investigation

report ‘are confidential information and are not a public record.’ But the defendant and the

defendant’s counsel may seek access to the report pursuant to R.C. 2951.03(D)(1) * * *.”

Johnson at ¶ 10.

       {¶9}    R.C. 2951.03(D)(1) states in relevant part that:

       The court, an appellate court, authorized probation officers, investigators, and
       court personnel, the defendant, the defendant’s counsel, the prosecutor who is
       handling the prosecution of the case against the defendant, and authorized
       personnel of an institution to which the defendant is committed may inspect,
       receive copies of, retain copies of, and use a presentence investigation report or a
       written or oral summary of a presentence investigation only for the purposes of or
       only as authorized by Criminal Rule 32.2 or this section, division (F)(1) of section
       2953.08, section 2947.06, or another section of the Revised Code.

       {¶10} “Moreover, in accordance with R.C. 2951.03(D)(2), the defendant, the

defendant’s counsel, and the prosecutor may not make copies of the report and must return all
                                                 4


copies of the report to the court ‘[i]mmediately following the imposition of sentence upon the

defendant,’ and, pursuant to R.C. 2951.03(D)(3), the ‘court or other authorized holder of the

report * * * shall retain the report * * * under seal,’ except when it is being used for specified

purposes.” Johnson at ¶ 11.

       {¶11} “R.C. 2953.08(F)(1) provides that a presentence investigation report is part of the

record to be reviewed on an appeal of a sentence under that statute; it also provides that during

such an appeal, an appellate court must comply with R.C. 2951.03(D)(3) when not using the

report and that the appellate court’s use of the report does not affect the otherwise confidential

nature of its contents or make it a public record.” Johnson at ¶ 12.

       {¶12} In Johnson, the Supreme Court concluded that “[c]onstruing R.C. 2951.03 and

2953.08(F)(1) to preclude appellate counsel from accessing the presentence investigation report

may implicate constitutional concerns of due process and/or the right to effective assistance of

appellate counsel on a first appeal as of right.” Johnson at ¶ 13. The Court stated that “barring

appellate counsel from accessing a presentence investigation report relied upon by the trial court

would deny an appellant a fair opportunity to obtain an adjudication on the merits of his appeal

because it would restrain counsel’s ability to fully investigate and determine potential issues for

appeal.” (Internal citation and quotations omitted.) Johnson at ¶ 13.    Because of the foregoing

concerns, and “because the term ‘defendant’s counsel’ as used in R.C. 2951.03(D)(1) includes

both a defendant’s trial counsel and a defendant’s appellate counsel,” the Supreme Court

permitted “newly appointed appellate counsel to have access to a presentence investigation

report upon a proper showing therefor, subject to similar restrictions as contained in R.C.

2951.03 and 2953.08(F)(1) and any further directives of the appellate court.” Johnson at ¶ 14.
                                                 5


       {¶13} On appeal, Vasquez maintains that R.C. 2951.03 and Johnson should apply to him

to allow him access to the PSI for use in his future petition for post-conviction relief. However,

the concerns that were the focus of the Supreme Court’s analysis in Johnson are not at issue here.

Vasquez already had his direct appeal and is now seeking access to the PSI for use in a future

petition for post-conviction relief. “The United States Supreme Court and the Supreme Court of

Ohio have generally rejected arguments that constitutional protections such as due process apply

in post-conviction proceedings.” State v. Conway, 10th Dist. Franklin No. 17AP-504, 2019-

Ohio-2260, ¶ 36. Moreover, unlike in direct appeals, there is no federal constitutional right to

counsel in state post-conviction proceedings, and because of that, there is no federal

constitutional right to the effective assistance of counsel in such proceedings. See State v.

Waddy, 10th Dist. Franklin No. 15AP-397, 2016-Ohio-4911, ¶ 42, citing Pennsylvania v. Finley,

481 U.S. 551, 555 (1987) and Coleman v. Thompson, 501 U.S. 722, 752 (1991); see also State v.

Wesson, 9th Dist. Summit No. 28412, 2018-Ohio-834, ¶ 10; State v. Crowder, 60 Ohio St.3d

151, 152 (1991) (“[A]n indigent petitioner has neither a state nor a federal constitutional right to

be represented by an attorney in a postconviction proceeding.”). Finally, to the extent that

Vasquez sought the PSI to challenge the effective assistance of appellate counsel in a future

petition for post-conviction relief, the trial court was correct that those claims are properly

brought under App.R. 26(B), not R.C. 2953.21. See Morgan v. Eads, 104 Ohio St.3d 142, 2004-

Ohio-6110, ¶ 6-8. In summary, denying Vasquez access to the PSI under these circumstances

would not implicate the same concerns that the Supreme Court sought to address in Johnson.

       {¶14} Vasquez has not pointed this Court to any statutory authority that would authorize

the trial court to release the PSI to Vasquez given the procedural posture of this case, nor has he

convinced us that Johnson applies to the facts of his case. See also State v. Taylor, 6th Dist.
                                                 6


Lucas No. L-20-1045, 2021-Ohio-758, ¶ 3, 13 (“[A]ppellant’s application for a writ of

mandamus fails because the trial court has no legal duty to provide appellant with a copy of his

presentence investigation report.”) Accordingly, Vasquez has failed to demonstrate that the trial

court erred in denying his motion for the disclosure of the PSI.

       {¶15} Vasquez’s assignment of error is overruled.

                                                III.

       {¶16} Vasquez’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       DONNA J. CARR
                                                       FOR THE COURT
                                      7




HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

BRANDON J. HENDERSON and JUSTIN M. WEATHERLY, Attorneys at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and C. RICHLEY RALEY, JR., Assistant
Prosecuting Attorney, for Appellee.